DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
One line 2, between “polymeric flocculant” and “the aqueous suspension”, please add the word “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 14, “the first pipe” lacks antecedent basis in the claims.
With regard to Claim 18, “the poly(ethylene oxide) (co)polymer” lacks antecedent basis in the claims. While Claim 18 is dependent on Claim 11, it appears that it should be dependent on Claim 17 for antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bugg (US 2013/0081298) in view of Hassan (US 2014/0209714) and Korhonen (US 6,461,574).

    PNG
    media_image1.png
    591
    475
    media_image1.png
    Greyscale

With regard to Claim 11, Bugg discloses methods for drying oil sand fine tailings treated to comprise flocculated fine tailings (Abstract). Bugg discloses a method of dewatering an aqueous suspension of oil sands fine tailings ([0091], oil sand fine tailings are treated with a flocculent solution by in-line dispersion of the flocculent 
Bugg discloses an in-line pipeline reactor that has a reactor inlet pipe for an in-line flow of the dough-like mixture of the polymeric flocculate and the aqueous suspension of oil sands fine tailings and a reactor outlet pipe for a dynamically mixed mixture that includes released water (Abstract, [0098], [0124], [0128], mixing zone 12 is an inlet to downstream pipe 26 with conditioning zone 28 (in-line pipeline reactor) followed by deposition of the flocculated fine tailings, indicating an outlet; the oil sands fine tailings are broken down to release water). 
Bugg does not explicitly state that the dynamically mixed mixture includes microflocs. However, the instant specification at Page 16, Lines 14-15 (P16/L14-15) discloses that the shear breaks up the dough-like mixture into microflocs of the MFT, thereby allowing water to flow more readily. Since Bugg discloses that water drains from 
Bugg discloses that the conditioning zone 28 may include baffles, orifice plates, inline static mixers or reduced pipe diameter ([0128]). However, Bugg is silent to the in-line pipeline reactor including one or more rotor connected to a mixer shaft that is rotated by a drive, and one or more stationary stator that has a stator hub through which the mixer shaft passes, but is not attached to the mixer shaft, and that is arranged in an alternating fashion with one or more rotor, each rotor of the one or more rotor being separated from each stator of the one or more stationary stator.
Hassan discloses a method comprising shearing a feed comprising a solid component in a high shear device to produce a product, at least a portion of which comprises sheared solids (Abstract). Hassan discloses that high shear may be used to separate water and mineral solids from tailings conventionally sent to a tailings pond ([0004]). Hassan discloses that the high shear system may be used to intimately mix two liquid streams, for example, a water stream to be treated and a liquid flocculating agent such that the high shear device may increase the flocculation of contaminants by effecting intimate mixing within the interaction zone ([0054]). The high shear device is a mechanical device that utilizes one or more generators comprising a rotor/stator combination, each of which has a gap between the stator and rotor ([0066]). The gap between the rotor and stator in each generator set may be fixed or may be adjustable ([0066]). The high shear device may comprise a plurality of rotors and stators separated with a gap between each rotor and stator ([[0070]).

    PNG
    media_image2.png
    176
    383
    media_image2.png
    Greyscale

Korhonen discloses an apparatus for the polymerization of olefin monomers (Abstract). Korhonen discloses that the apparatus may be a mixing device with one or more rotating or static mixers arranged on a rotating central shaft (C7/L47-62). The central shaft can be supported by bearing block 15 (stator hub) which is supported to the inside wall of the reactor by bars 16, which give an efficient mixing effect on the circulating flow in the mixing device (C7/L56-62).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the in-line pipeline reactor of Bugg to include one or more rotor connected to a mixer shaft that is rotated by a drive, and one or more stationary stator that has a stator hub through which the mixer shaft passes, but is not attached to the mixer shaft, and that is arranged in an alternating fashion with one or more rotor, each rotor of the one or more rotor being separated from each stator of the one or more stationary stator, as taught by Hassan and Korhonen, since such high shear devices including combinations of rotors and stators may be used to separate water from tailings, and since the stator hubs may be used to support the central rotating shaft.
Modified Bugg comprises the one or more rotor and one or more stationary stator providing shear to the dough-like mixture that enters the reactor inlet pipe to form the dynamically mixed mixture that includes microflocs and released water that exits the -1.
Hassan discloses that the shear rate generated in a high shear device may be greater than 20,000 s-1 and is defined as the tip speed divided by the shear gap width (minimal clearance between the rotor and stator) ([0078]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the minimum nominal shear rate to be equal to or greater than 1000 s-1 in the in-line apparatus of modified Bugg, as taught by Hassan, in order to cause the formation and rearrangement of flocculated fine tailings solids to increase the yield shear strength while enabling water release without over-shearing the flocculated solid structure that can then form a non-flowing deposit.
With regard to Claim 12, Bugg discloses further comprising forming the dough-like mixture in a first pipeline connected to the in-line apparatus and then feeding the dough-like mixture into the in-line apparatus (Figure 6, [0107], mixing zone 12 (first pipeline connected to the in-line apparatus)).
With regard to Claim 13, Bugg discloses that yield shear stress increases in the conditioning zone to a maximum before water release before a decrease in the yield stress (Figures 2 and 3, [0098], [0116], [0124], [0125]). Therefore, Bugg suggests an 
However, modified Bugg is silent to wherein the dough-like mixture of the polymeric flocculant and the aqueous suspension of oil sands fine tailings has a viscosity equal to or greater than 4,000 cP determined using a Brookfield DV3T viscometer with a V73 spindle and forms the dynamically mixed mixture that includes microflocs and released water that has a viscosity of equal to or lower than 1,000 cP determined using the Brookfield DV3T viscometer with a V73 spindle.
Nevertheless, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the process of modified Bugg would result in viscosities as claimed during the conditioning phase and water release phase, since the process of modified Bugg is the same as claimed in Claim 11.
With regard to Claim 14, Bugg discloses wherein the reactor inlet pipe is connected to a first pipeline that has an internal diameter and the in-line pipeline reactor has another internal diameter, and the other internal diameter of the in-line pipeline reactor is being equal to or less than five times the internal diameter of the first pipeline (Figure 6, [0107], [0124], mixing zone 12 (first pipeline) and the conditioning zone 28 (in-line pipeline reactor) are shown to have equal internal diameters).
With regard to Claim 17, Bugg discloses wherein the polymeric flocculant is a poly(ethylene oxide) homopolymer ([0118]).
With regard to Claim 18, the Examiner interprets “poly(ethylene oxide) (co)polymer” to include poly(ethylene oxide) homopolymer from the instant specification . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bugg (US 2013/0081298) in view of Hassan (US 2014/0209714) and Korhonen (US 6,461,574), as applied to the claims above, and in further view of Krekeler (US 3,709,664) or Miner (US 4,334,788).
With regard to Claims 15 and 16, modified Bugg discloses all the limitations in the claims as set forth above. However, modified Bugg is silent to wherein the one or more rotor (Claim 15) and wherein the one or more stator (Claim 16) consist of round pins, knife-edge type blades, square pins, or combination thereof, protruding from a hub (Claim 15) and a stator hub (Claim 16).
Krekeler discloses one or more stationary stator are arranged in an alternating fashion with the one or more rotor, each rotor of the one or more rotor being separated from each stator of the one or more stationary stator (Figure 2, C4/L1-4). Krekeler discloses that the one or more rotor consists of round pins, knife-edge type blades, square pins, or combination thereof, protruding from a hub (Figure 2, C3/L54-57, square pins). Krekeler discloses that the one or more stator consist of round pins, knife-edge type blades, square pins, or combination thereof, protruding from the stator hub (Figure 2, C4/L1-4, square pins).
Alternatively, Miner discloses a mixer-pump having a rotor having a set of pins intermeshing with pins extending inwardly from a cylindrical stator to mix together material flowing axially through the cylinder (Figure 1, Abstract, round pins).
Claim 15) and wherein the one or more stator (Claim 16) consist of round pins, knife-edge type blades, square pins, or combination thereof, protruding from a hub (Claim 15) and a stator hub (Claim 16), as taught by Krekeler or Miner, since square or round pins are known in the art to be used for alternating stators and rotors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777